      Case 1:15-cr-00002-WMS-JJM Document 80 Filed 01/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 JASON M. SMITH,

              Petitioner,

       v.                                               15-CR-00002 WMS
                                                        ORDER
 UNITED STATES OF AMERICA,

           Respondent.
___________________________________

      The government has moved to extend the deadlines set forth in this Court’s initial

scheduling order. (Docket No. 79.) For good cause shown, that motion is granted. The

parties must adhere to the new deadlines below.


                                        ORDERS


      IT IS HEREBY ORDERED, in accordance with Rules 4 and 5 of the Rules

Governing § 2255 Cases in the United States District Courts, that Respondent shall file

and serve an answer to the Petition no later than January 31, 2020. The Answer shall

respond to the allegations in the Petition and shall state whether Petitioner has used any

other available federal remedies including any prior post-conviction motions under these

rules or those existing before the adoption of the present rules. Further, the Answer shall

state whether an evidentiary hearing was afforded Petitioner in a federal court, whether

Petitioner appealed the conviction, and what ruling, if any, the United States Court of

Appeals has made on the appeal; and it is further
      Case 1:15-cr-00002-WMS-JJM Document 80 Filed 01/13/20 Page 2 of 2




         ORDERED that, in addition to the Answer, Respondent also file and serve by the

above date a memorandum of law addressing each of the issues raised in the Petition

and including citations of relevant supporting authority; and it is further

         ORDERED that within twenty (20) days of receipt of the Answer, Petitioner may

file a written reply to the Answer and memorandum of law; and it is further

         ORDERED that within twenty (20) days of the date this Order is filed with the Clerk

of Court, Respondent may file a motion for a more definite statement or a motion to

dismiss the Petition, accompanied by appropriate exhibits which demonstrate that an

answer to the Petition is unnecessary. The timely filing of such motion shall extend the

time for filing an answer for fourteen (14) days, but the failure of this Court to act upon the

motion within that time shall not further extend the time for filing an answer.

         SO ORDERED.

Dated:         January 10, 2020
               Buffalo, New York



                                                s/William M. Skretny
                                               WILLIAM M. SKRETNY
                                               UNITED STATES DISTRICT JUDGE




                                              2
